UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 17, 2012 General Red International, Inc. (Exact name of registrant as specified in its charter) Texas 000-50471 75-2524355 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 0174-Citrus Fruits (Standard Industrial Classification) (Central Index Key) Suite 1501, Plaza B, Jianwai SOHU No. 39, Eastern Three Ring Middle Road Chaoyang District, Beijing, China Postal Code: 100020 (Address of principal executive offices, including zip code) 86-10-58699681 (Registrant’s telephone number, including area code) 86-10-58699621 (Registrant’s facsimile number, including area code) Copy of Communication to: Bernard & Yam, LLP Attention: Man Yam, Esq. 401 Broadway Suite 1708 New York, NY 10013 Phone:212-219-7783 Fax: 212-219-3604 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item4.01 Changes in Registrant’s Certifying Accountant. (a) Dismissal of Hamilton, P.C. On January 17, 2012 (the "Dismissal Date"), the Board of Directors of General Red International, Inc. (the "Registrant") dismissed Hamilton, P.C.(“Hamilton, P.C.”) as its independent registered public accounting firm. During the Registrant's most recent fiscal year and the subsequent interim periods through to the Dismissal Date, there were no disagreements (as defined in Item 304 of Regulation S-K) Hamilton, P.C.on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction Hamilton, P.C., would have caused it to make reference in connection with any opinion to the subject matter of the disagreement. Further, during the Registrant's most recent fiscal year and the subsequent interim periods through to the Dismissal Date, there were no reportable events (as defined in Item 304(a)(1)(v) of Regulation S-K). The Registrant provided Hamilton, P.C.with a copy of this Report prior to its filing with the Securities and Exchange Commission (the SEC") and requested Hamilton, P.C. to furnish the Registrant with a letter addressed to the SEC, stating whether or not it agrees with the statements made above. A copy of such letter was included as Exhibit 16.1 to this Form 8-K. (b) Engagement of Patrizio & Zhao, LLC On January 17, 2012 (the "Engagement Date"), the Registrant's Board of Directors approved the appointment of Patrizio & Zhao, LLC, an independent registered public accounting firm which is registered with, and governed by the rules of, the Public Company Accounting Oversight Board, as the Registrant's independent registered public accounting firm. During the Registrant's two most recent fiscal years, the subsequent interim periods thereto, and through the Engagement Date, neither the Registrant nor anyone on its behalf consulted the Patrizio & Zhao, LLC regarding either (1) the application of accounting principles to a specified transaction regarding the Company, either completed or proposed, or the type of audit opinion that might be rendered on the Company's financial statements; or (2) any matter regarding the Company that was either the subject of a disagreement (as defined in Item 304(a)(1)(iv) of Regulation S-K and related instructions to Item 304 of Regulation S-K) or a reportable event (as defined in Item 304(a)(1)(v) of Regulation S-K). Item 9.01 Exhibits Exhibit No.
